Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Summary
This is the Non- Final Office action based on the 14/383160 application RCE filed 12/30/2019.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art does not teach of reasonably suggest the specific claimed combination of moving a dry reagent to multiple positions and using two different intensity’s of light to illuminate the reagent pad and of a processor specifically configured to control all of this. Claims 1-3 & 6-20 are allowed as amended 11/18/2020.
The claimed configurations of the processor at clear from the instant disclosure or equations and diagrams and written disclosure to indicate a structural change in the processor. This is demonstrated in applicants PGPub specification paragraphs 0049-0051, 0057-0065, 0083-0095, & Figure 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Examiner, Art Unit 1797